Exhibit 13 O U R M I S S I O N As we reflect on 2010 there is one thing that remains clear, Stewardship Financial Corporation and the Atlantic Stewardship Bank remain faithful stewards to our shareholders and customers. We continue to be guided by the Christian principles of the Bank’s founding fathers. In spite of the current economic climate, we remain faithful to our mission and true to our purpose, serving the financial needs of the northern New Jersey community and giving back or tithing ten percent of our earnings to Christian and local non-profit organizations. The Atlantic Stewardship Bank was established to serve the northern New Jersey community’s financial needs and to give back, or tithe, one-tenth of our earnings to the community. We are a confident and progressive institution that meets business and individual banking deposit and borrowing needs. We understand the value of each and every customer and make it a priority to treat each customer fairly and with respect. By investingprudently, we safeguard assets, provide ample capital growth, and recognize our shareholders with a proper return. As a responsible and accountable employer, we cultivate a caring, professional environment where our associates can be productive and are encouraged to grow. We are an independent commercial bank that stands on solid Christian principles, and the American banking regulations established by the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the State of New Jersey. We hold these fundamentals paramount in every decision we make; for the good of our customers, our shareholders, and our associates. R e f l e c t i o n s Financial Highlights FOR THE YEAR ENDED DECEMBER 31 (Dollars in thousands, except per share amounts) Net income $ $ Net income available to common stockholders Weighted average number of common shares outstanding Earnings per common share Basic earnings jeer common share Diluted earnings per common share Cash dividends declared Book value at year end BALANCE SHEET DATA AT DECEMBER 31 Total assets Total gross loans Allowance for loan losses Total deposits Stockholders' equity CONSOLIDATED RATIOS Return on average assets % % Return on average common equity % % Tier 1 capital to average assets (leverage) % % Tier 1 capital to risk-adjusted assets % % Total capital to risk-adjusted assets % % All share data has been restated to include effects of a 5% stock dividend paid Novomber 2009. ASB associates and family members outside of the Relief Bus in New York City. Pictured from Left to Right:ThomasMaselli,North Haledon BranchManager; Scott Hoek and Robert Fousse of the North Haledon Volunteer Ambulance Squad. Me s s a g etot h eS h a r e h o l d e r s Dear Shareholders and Friends I As we reflect upon 2010, Stewardship Financial Corporation continues to be a faithful steward to its shareholders and customers despite the continuing economic downturn. Appropriate adjustments are being made to allow our Corporation to remain healthy and strong and to continue to grow. As Atlantic Stewardship Bank celebrates its 25th Anniversary, our commitment to our Christian Tithing Mission, our shareholders and to providing best in class service remains stronger thanever. We are pleased to report that Stewardship Financial Corporation had another profitable year, as we work diligently to address the needs of the Corporation head-on so that we may move forward in the year ahead. In 2010 we repositioned the Corporation to face the challenges of reducing the high level of non- performing loans and appropriately allocating loan loss reserves that are substantially impacting our results. Management has worked conscientiously to contain these classified loans and is making every effort to resolve them and improve their current posture. Net interest income for the year ended December 31, 2010 was $24.2 million, representing an increase of 3.7% over the $23.3 million reported for the year ended December 31, 2009. Net interest income remained strong during 2010 as the Corporation was able to mitigate the lower asset yields by management and reduction in liability costs through proactive deposit pricing. The net interest spread and margin for the year ended December 31, 2010 of 3.57% and 3.89% respectively were relatively comparable to the net interest spread and margin of 3.45% and 3.89%, respectively for the prior year. At December 31, 2010, the total allowance for loan losses amounted to $8.5 million. This represented 1.88% of total loans compared to a ratio of 1.50% of total loans or $6.9million at December 31, 2009. Total assets for December 31, 2010 were $688.1 million compared to $663.8 million at December 31, 2009. Deposit growth for 2010 was strong, with deposits increasing $45.7 million and totaling $575.6 million at December 31, 2010. The increase in deposits enabled the Corporation to reduce other borrowings by $18.6million since December 31, 2009. Our Commercial Lending Division continues to experience strong loan demand resulting from the efforts of our Business Development Team and Commercial Lending Officers. The Bank is actively lending and we continue to maintain conservative due diligence standards which result in the development of high quality loans in this environment. The Consumer Lending Division once again yielded positive results for the Corporation with the majority of earnings derived from residential mortgage lending. The Corporation experienced an increase in Residentialmortgage loan refinance activity due to the promotion of a ‘no closing costs’ program and the lower rate environment in the second half of 2010. As a result, the Bank was able to sell a larger volume of mortgages into the secondary market, which generated $670,000 in gains on mortgages sold and created a steady stream of income. During 2010 the Bank introduced several new products and services to benefit our customers. To provide added convenience, the Bank opened a drive-up location in the town of Ridgewood. The drive-up is located at 121 Franklin Avenue, across from the Ridgewood branch. This location features two drive-up lanes and a drive-up ATM. For our small business customers, the Bank introduced Small Business Finance WorksSM,a suite of online tools that can help small businesses manage important daily tasks such as payroll processing and invoicing. No long term commitment to sign, expensive equipment to purchase, or software to install; just log on to ASB online banking to access these value-added services. The Bank also introduced a Health Savings Account, which is a tax-advantaged personal savings account designed to assist customers who choose to take advantage of a High Deductible Health Plan. It can be used to pay for current health expenses and to save for future qualified medical and retiree health expenses on a tax-free basis. The Atlantic Stewardship Bank continued its commitment to give back to the community through its unique tithing program. In 2010, the Bank gave $360,000 to 280 deserving organizations. Since the program’s inception in 1987, $7.3million has been shared with those in need such as local food pantries, Christian missions, schools and healthcare facilities. Local civic and non-profit organizations are supported by the Bank’s tithing program as well. Atlantic Stewardship Bank considers it a privilege to be able to continue to share our profits with worthy organizations. In closing, we would like to convey our heartfelt appreciation to all of our shareholders, our dedicated associates and our loyal customers for their ongoing support of Stewardship Financial Corporation and Atlantic Stewardship Bank. It is your faithful support in our ability to be stewards that allows the Corporation to continue to move forward and carry out our mission. We look forward to the year ahead with optimism, confident that we will be guided by the hand of the Lord. /s/ William C.Hanse William C.Hanse,Esq. Chairman of the Board of Directors /s/ Paul Van Ostenbridge Paul Van Ostenbridge President and Chief Executive Officer Reflections on 25 Years "Atlantic Stewardship Bank has been a positive influence on our business of over 100 years. Since the beginning, when Mr. Heerema approached us with the idea of opening a Christian-based bank, we have watched the bank grow and keep up with the latest technology. The online banking system is a huge advantage to quickly accessing information needed to run our business. The personalized service that ASB offers is very much appreciated. The Bank's financial support of Christian organizations before dividends are paid is another reason we appreciate ASB. Atlantic Stewardship Bank has been an efficient and well run bank that we are thankful to be part of and a recipient of its services." Robert J. Eelman Alexander Hay Greenhouses, Inc. "As an ASB founder, I'm very proud to see the bank turn 25, but coming from a business owner's perspective, ASB has been a vital and relevant partner of ours for 25 years. And in these turbulent times, I'm glad to do business with such a safe and growing bank that still takes stewardship and community service seriously through its tithing program, which is so rare in banking these days." Bill Cook Waldwick Printing Company "My initial reaction when we started banking at the Midland Park branch was this can't be for real, these people are so friendly. So unlike the bank we previously used. Each person, not just the teller or customer service rep waiting on you, greeted you with a smile, a hello and a sincere how are you. Even the president of the bank would make a point to say hello if he saw you at the drive in windowwhat bank president does that? The employees at ASB truly care about their customers and work very hard to do the right thing for them. They make you feel welcome the minute you step through the doorkind of like family." Patty Beaver "Banking with Atlantic Stewardship Bank has been a wonderful experience. For the past twenty-five years, ASB has provided professional service with a personal touch. I commend ASB on maintaining a competitive banking environment without losing the friendly, small bank feel. In the past I have recommended ASB to friends and family and I will continue to do so." Lori Fylstra "I have always been a customer of Atlantic Stewardship Bank since it began in 1985. My business and family banking have always been handled professionally and courteously. It's very gratifying knowing that a certain percentage of profits are distributed among charitable institutions. If anyone is in need of a great bank, I will continue referring them to Atlantic Stewardship Bank." Paul Bordonaro "The Atlantic Stewardship Bank has been providing support to the Interchurch Softball League for some years, making possible good competitive softball and rich fellowship between churches. The participating churches have changed over the years, but there's always been around 15 teams ready to take the field each spring. Friendships have been formed that will last a lifetime as fathers play for a while and then, in time, hang up their cleats and take a seat in the bleachers to watch their son take their place on the field. The value of the league was best summed up by a father who had two sons playing on the team with him: "Practicing and playing every week together and then those meals after the game has brought us so much closer together." Thank you Atlantic Stewardship for your continued support." Al Verduin "I have been an employee of Atlantic Stewardship Bank since its inception, and have also main­tained a full banking relationship with the bank during this time. My children opened accounts as grammar school students. They, and their families, continue to bank with ASB even though one lives out of state! Our grandchildren repre­sent a third generation of ASB supporters! As a bank associate, customer and shareholder, it has been exciting to witness Atlantic Stewardship Bank's growth. I know it will continue to provide excellent products and services to its surrounding communities in the future." Ellie King "The First Quarter Century: God's Faithfulness to Atlantic Stewardship Bank Those who were a part of ASB's beginnings consider it a privilege to have been used of the Lord in the Bank's founding. At the Employee Recognition Dinner held last fall at the Westmont Country Club, I shared a brief history of how the Bank began. It is my personal hope, that you sense God's faithfulness to us these past 25 years and give Him all the glory. The future remains bright. You are very much appreciated. I thank you for making a difference in the lives of so many people in our community." William C. Hanse, Esq. Chairman of the Board of Directors, Atlantic Stewardship Bank "Since Atlantic Stewardship Bank first opened its doors the Braen family has been blessed by being both shareholders and customers of the bank. The personalized attention we have received, along with always seeing a friendly face when doing our banking, has given our family peace of mind and a comfort level which could not be matched anywhere else. Of course, the competitive rates have also made it even easier to bank locally. However, of most importance to us is investing in an institution that practices the Biblical principle of tithing. We are proud to support Atlantic Stewardship because Atlantic Stewardship supports so many organizations in our community and beyond." Janet R. Braen Chief Executive Officer, The Braen Family of Companies 2 Board of Directors Stewardship Financial Corporation and Atlantic Stewardship Bank William C. Hanse, Esq., Chairman Partner, Hanse & Hanse Richard W.Culp Executive Vice President, Sales Pearson Curriculum Harold Dyer Retired Margo Lane Sales and Marketing Manager Collagen Matrix, Inc. Arie Leegwater Retired John L. Steen President, Steen Sales, Inc. Robert J. Turner, Secretary Retired William J. Vander Eems President, William Vander Eems, Inc. Paul Van Ostenbridge President and Chief Executive Officer Stewardship Financial Corporation and Atlantic Stewardship Bank Michael A.Westra, CPA,Vice Chairman President and General Manager, Wayne Tile Company Howard R. Yeaton, CPA ManagingPrincipal, Financial Consulting Strategies, LLC Pictured from left to right. Standing: Robert J. Turner; Howard R. Yeaton, CPA; Margo Lane; Paul Van Ostenbridge; Arie Leegwater; Michael A. Westra, CPA; Richard W. Culp Seated: William C. Hanse, Esq.; William J. Vander Eems; John L. Steen; Harold Dyer Business Development Boards Bergen Morris Passaic Janyce Bandstra Richard Barclay John Belanus Mark Borst Richard J. Brady, Esq. Andreas Comodromos, CPA William Cook Peter V. Demarest Robert Galorenzo, MD Paul D. Heerema Bartel Leegwater John Scoccola Roger Steiginga James D. Vaughan III, Esq. David Visbeen Antonia Daughtry David De Vries, CPA Robert E. Fazekas Gregory A. Golden Brian W. Hanse, Esq., CPA Garret A. Hoogerhyde, CPA Vernon Kuiken Jeffrey T. Massaro Joseph Pellegrino Edward Ramirez Bernadette Solari Abe Van Wingerden Anita Van Wingerden Vince Brosnan Mary Forshay Shanti Jost Ruth Kuder Wayne Kuiken William A. Monaghan III, Esq. MarkReitsma, CFP Clifford Vander May Susan Vander Ploeg Charles Verhoog Ralph Wiegers REFLECTIONS Our 2010 Tithing Program What makes Atlantic Stewardship Bank unique is the fact that every year the Bank gives away 10% of its pre-tax earnings. The Bank was founded on the Biblical Old Testament tenet of tithing or giving back one tenth to God. Each year, Atlantic Stewardship Bank tithes, or shares ten percent of its pre-tax earnings with Christian and local non-profit organizations selected by the Board of Directors. The original founders of the Bank were so deeply committed to this concept, that the Tithing Program defines our mission and is part of our corporate by-laws. In 2010, the Bank's tithe was $360,000 enabling it to share with 280 recipients. Since the program's inception, Atlantic Stewardship Bank has distributed $7.3 million in total tithe donations. The thought of a bank giving away ten percent of its profits every year is highly unusual, especially in the current economy. We continue to do so because, as mentioned above, the concept of tithing was extremely important to the founders of the Atlantic Stewardship Bank; so much so that it is written into the Bank's corporate by-laws. Atlantic Stewardship Bank considers it a privilege to be able to continue to share our profits with worthy organizations. WE ARE PLEASED TO HAVE ASSISTED THE FOLLOWING ORGANIZATIONS WITH OUR 2 *Africa Inland Mission *American Christian School *Back to God Ministries International *Bergen County Society *Bethany Christian Services of New Jersey *Calvary Christian Academy *Calvin College *Calvin Theological Seminary *Cary Christian Center *Cathedral Choir *Catholic Charities *Christian Health Care Center *Christian Reformed World Relief Committee *Christian Schools International *Crossroads Bible Institute *CUMAC *Dawn Treader Christian School *Eastern Christian Children's Retreat *Eastern Christian School Association *Elim Christian Services *Eva's Village *Faith Ministries of White Lake, NY *Father's Cupboard *Fellowship Homes *Florence Christian Home *Friendship Ministries *Gideons International Lakeland Camp *Gideons International Passaic Valley Camp *Gideons International Ramapo Camp *Good Shepherd Mission *Goshen Christian School *Grace Counseling Ministries *Habitat for Humanity ofBergen County *Harvest Outreach Ministries *Hawthorne Christian Academy *Hawthorne Ecumenical Council — Crop Walk *Holland Christian Home *Hope House *International Networx *King's Kids Pre-School and Daycare *Lancaster Bible College *Lighthouse Pregnancy Resource Center *Little Sisters ofThe Poor & St. Joseph's Home for the Elderly *Lord's Day Alliance ofNJ 2 *The Luke Society *Madison Avenue Baptist Academy *Madison Avenue Crossroads Community Ministries *Mary Help ofChristians Academy *Mid Atlantic Ministries *Mississippi Christian Family Services *Mt. Hope Camp *Mustard Seed School *Netherlands Reformed Christian School *New City Kids *New Hope *New Hope Community Ministries *New Jersey Family Policy Council *Northeast Community Transformation *North Jersey Home Schoolers Association *Northside Community Christian Reformed Church Day Camp *Oasis — A Haven for Women and Children *Operation Double Harvest — Haiti *Paterson Habitat for Humanity *Prison Fellowship Ministries *Puritan Reformed Theological Seminary *Ridgewood YMCA *Ringwood Christian School *Ron Hutchcraft Ministries *The Salvation Army — Paterson Branch *Siena Village at Wayne *SonshineChristian Academy *St. Anthony's School *St. Augustine Presbyterian Church — Multi Service Center *St. Elizabeth's Interparochial School *St. Joseph's Regional Medical Center *St. Joseph's Wayne Hospital *St. Luke Community Development Center *St. Philip's Camp YouthDevelopment Program & Coffee Pot Ministry *St. Pius X School *Star of Hope Ministries *Strategic Prayer Command *Sussex Christian School *Touch the World Ministries *Trinity Christian School *United Paterson Development Corporation — After School Literacy & Safe Space Programs *Unity Christian Reformed Church After School Program *Veritas Christian Academy *Waldwick Seventh Day Adventist School *Wayne Interfaith Network — Food Pantry *Westminster Theological Seminary *World for Christ Crusade *Wyckoff Christian Pre-School *Wyckoff Family YMCA *Wyckoff Reformed Church Food Pantry *YWCA of Bergen County ADDITIONALLY, THE BANK HAS PROVIDED SUPPORT THROUGHOUT 2 American Cancer Society American Legion Post 242 -Pompton Plains *Andrew L. Hicks, Jr. Foundation The Arc of Bergen and Passaic Counties Bergen County Wildcats Special Olympics Program Bergen Philharmonic Orchestra *Bethlehem Lutheran Church Upward Christian Basketball League Boys & Girls Club of Northwest NJ *Camp Hope ofHackensack *Catholic Family & Community Services Center for Food Action Childhood Cancer Society Children's Aid &Family Services Children's Institute Chilton Memorial Hospital *Church ofthe Transfiguration Outreach Ministries Community Hospice ofBergen County Community Meals *Cornerstone Chapel Television Ministry *Covenant House NewJersey Creative Living Counseling Center Cyprus Children's Fund Cystic Fibrosis Foundation DACKKs Group for Supportive Housing Deborah Hospital Foundation *Dedication Evangelism *Emergency Food Coalition of Passaic County Emmanuel Cancer Foundation Forum School Foundation for Free Enterprise Foundation for the Handicapped Fraternal Order of Police Lodge #411 Friends ofthe Hermitage Gift ofLife — Rotary Clubs in District 7490 Girl Scouts of Northern New Jersey *Grace United Methodist Church Nursery School Greater Paterson Chamber Commerce Hawthorne Baseball/ Softball Association Hawthorne Caballeros Hawthorne Chamber ofCommerce Hawthorne Community Library Foundation Hawthorne Day Hawthorne Domestic Violence Response Team Hawthorne Fire Department Hawthorne High School Hawthorne — Louis Bay 2nd Library Hawthorne Rotary Club Hawthorne VFW District #1 Hawthorne Volunteer Ambulance Corps Healing the Children Midlantic *Hispanic Info Center of Passaic Hispanic Multi-Purpose Service Center Ho-Ho-Kus Memorial Volunteer Ambulance Corps The Holmstead School *Hope Ministry *Immaculate Conception Church GolfOuting *Immaculate Heart ofMary School *Interchurch Softball League *Knights of Columbus 5920 — Msgr. Joseph Brestel Council *Knights ofColumbus 5257 — St. Luke's Council Leaders Beyond Borders "Legacy Minded Men The Love Fund ofWyckoff "Martin Luther King, Jr. Day Memorial Day Nursery *Metro Kiddie Academy Christian Pre-School & Daycare Midland Park Ambulance Corps Midland Park Baseball Association Midland Park Chamber ofCommerce REFLECTIONS Midland Park Children's Love Fund Midland Park Junior Football & Cheerleading Association Midland Park Lions Club Midland Park Memorial Library Midland Park Public Education Foundation Midland Park Volunteer Fire Company Midland Park Volunteer Fire Department Midland Park/Wyckoff VFW Post #7086 Mohawk Athletic Club of Hawthorne Montville Baseball & Softball Association Montville Chamber of Commerce Montville Fire Department Montville Free Public Library Montville — Lazar Middle School Parent Teacher Council Montville Township First Aid Squad Montville Township Fourth of July Committee Montville Township High School Parent Teacher Council New Bridge Services New Jersey Citizen Action Education Fund New Jersey Community Development Corporation *New Jersey District-Lutheran Church Missouri Synod Mission Golf Classic New Jersey Lions District 16A Charitable Foundation New Jersey State Organization of Cystic Fibrosis North Haledon PBA Local 292 North Haledon Recreation Committee North Haledon UNICO North Jersey Chorus North Stars Association for Competitive Gymnastics The Orderof the Lamp Scholarship Fund Pascack Valley Chamber of Commerce Passaic County Education Associations Passaic County Historical Society Pequannock Friends of Wrestling Pequannock Street Fair Pequannock Township Food Pantry Pequannock Township High School Band Parents Association Pequannock Township Little League Pequannock Township Public Library Pequannock Township Volunteer Fire Department Engine Co. #1 Pequannock Township Volunteer Fire Department Engine Co. #2 Pequannock UNICO Pompton Falls Volunteer Fire Department #3 *Power House Christian Church Outreach Ministries *Preakness Reformed Church R.I.S.E Mission Program Prospect Park Volunteer Fire Department Ridgewood Biddy Basketball Ridgewood Cares Ridgewood Chamber of Commerce Ridgewood Dads' Night — Somerville-Hawes Schools Ridgewood Emergency Services (FOREST) Ridgewood Fourth of July Committee, Inc. Ridgewood Rotary Club *Royal Family Kids Camp Saddle River Day School Share (Share Housing Association for Ridgewood and Environs) Shomrei Torah — Wayne Conservative Congregation Sons of the American Legion Post — Pequannock *St. Joseph Church Outreach Programs *St. Luke's Church Ministry Programs *St. Pius X Knights of Columbus Temple Israel & Jewish Community Center Tomorrows Children's Fund Torpedoes Soccer Club Towaco Civic Association Tri-County Chamber of Commerce UJA Federation of NY *United Methodist Church Golf Outing The USO Valley Hospital Waldwick Baseball/Softball Association Waldwick Chamber of Commerce Waldwick Community Alliance Waldwick High School Waldwick Lions Club Waldwick Public Library Waldwick Recreation Trust Fund Waldwick Soccer Association Waldwick VFW Post 1049 Waldwick Volunteer Ambulance Corps Wayne Adult Community Center Wayne — Community Volunteer Fire Company #1 Wayne Counseling and Family Services Wayne Day Wayne Hills High School Wayne Hills High School Band Boosters Wayne — John F. Kennedy School Wayne Lions Club Wayne Little League Wayne Little League — NJ District 2 Wayne Police Athletic League Wayne Public Library Wayne Township Memorial First Aid Squad Wayne Valley High School Project Graduation West Bergen Mental Healthcare West Milford — Marshall Hill School Westwood Chamber of Commerce Westwood Roller Hockey Association Westwood Softball Association Woodcliff Lake Baseball Wyckoff Chamber of Commerce Wyckoff Education Foundation Wyckoff Fire Department Wyckoff Fire Department Company #1 Wyckoff-Midland Park Rotary Club Wyckoff Free Public Library Wyckoff Volunteer Ambulance Corps Youth Consultation Service *Zion Lutheran School *Denotes Christian Charity Pictured from left to right: Richard Schuurman, Business Development Associate; Michael and Joan Viera of the Good Shepherd Mission and Diane Ingrassia, Hawthorne Branch Manager and Regional Manager. 2 Officers Stewardship Financial Corporation Officers William C. Hanse, Esq. Chairman of the Board of Directors Michael A. Westra, CPA Vice Chairman of the Board of Directors Paul Van Ostenbridge President and Chief Executive Officer Robert J. Turner Secretary Claire M. Chadwick Senior Vice President and Chief Financial Officer John W. Hain, Sr. Senior Vice President and Senior Commercial Loan Manager Julie E. Holland Senior Vice President and Chief Risk Officer Robert C.Vliet Senior Vice President and Consumer Loan Manager Angela P. Turi Vice President Mary Beth Steiginga Assistant Vice President Atlantic Stewardship Bank Officers Paul Van Ostenbridge President and Chief Executive Officer Claire M. Chadwick Senior Vice President and Chief Financial Officer John W. Hain, Sr. Senior Vice President and Senior Commercial Loan Manager Julie E. Holland Senior Vice President and Chief Risk Officer Robert C.Vliet Senior Vice President and Consumer Loan Manager Jeanne Chichelo Vice President Janet Decker Vice President Diane Ingrassia Vice President Joseph Lomoriello Vice President Rene Miranda Vice President Douglas Olsen Vice President Cynthia Perrotta Vice President Richard Powers Vice President Raymond Santhouse Vice President GailK.Tilstra Vice President Angela P. Turi Vice President Karen Bulley Assistant Vice President Thomas Dacey Assistant Vice President Richard Densel Assistant Vice President John Krantz Assistant Vice President Nicholas Latora Assistant Vice President John Lindemulder Assistant Vice President Grace Lobbregt Assistant Vice President Thomas Maselli Assistant Vice President Karen Mullane Assistant Vice President Paul Pellegrine Assistant Vice President Clarence Reinstra Assistant Vice President Louise Rohner Assistant Vice President Mary Beth Steiginga Assistant Vice President Ellie King Assistant Secretary Kristine Rasile Assistant Secretary Judi Rothwell Assistant Secretary Barbara Vincent Assistant Secretary Tonni Von Schaumburg Assistant Secretary Bibi David Administrative Assistant Janet Garippa Administrative Assistant Catherine Grinkin Administrative Assistant George Kotevski Administrative Assistant Jean Schaver Administrative Assistant Paula Scott Administrative Assistant Rigo Silva Administrative Assistant William Tussi Administrative Assistant Alejandro Urquico Administrative Assistant Joan Van Houten Administrative Assistant Ken Wehinger Administrative Assistant Pictured from left to right: Margo Lane, SFC Director; Alexandra Browne, HCA Student Council President; Grace Lobbregt, Hawthorne Branch Assistant Manager; Chris Grant, HCA Student Head-Chaplin; Donald Klingen, HCA Principal; and Paul Van Ostenbridge, ASB President & CEO. ASB BEACH Committee members Tonni von Schaumburg, Marketing Manager and Angela Turi, Vice President, Accounting collect donations for the Bank's annual food drive. REFLECTIONS STEWARDSHIP FINANCIAL CORPORATION CORPORATE ATTORNEYS STEWARDSHIP FINANCIAL CORPORATION TRANSFER AGENT REGISTRAR AND DIVIDEND REIMBURSEMENT AGENT Stewardship Financial Corporation McCarter & English, LLP Attorneys at Law 4 Gateway Center Newark, NJ 07102 973-622-4444 Atlantic Stewardship Bank Hanse & Hanse 2035 Hamburg Turnpike Suite E Wayne, NJ 07470 973-831-8700 STEWARDSHIP FINANCIAL CORPORATION We are proud to advise the following brokers make a market in Stewardship Financial Corporation stock: Keefe, Bruyette & Woods, Inc. 787 Seventh Avenue, 4th Floor New York, NY 10019 212-887-7777 Sandler O’Neill & Partners, L.P. 919 Third Avenue, 6th Floor New York, NJ 10022 800-635-6851 Stifel, Nicolaus & Company, Inc. 18 Columbia Turnpike Florham Park, NJ 07932 800-793-7226 To report a change of name or address, or a lost stock certificate or dividend check, contact: Registrar and Transfer Company 10 Commerce Drive Cranford, NJ 07016 800-368-5948 www.rtco.com Shareholder Relations Stewardship Financial Corporation Corporate Division 201-444-7100 www.asbnow.com BRANCH LOCATIONS AND STAFF HEADQUARTERS – MIDLAND PARK 630 Godwin Avenue Raymond J. Santhouse Branch Manager, Vice President & Regional Manager Karen Mullane Assistant Branch Manager & Assistant Vice President HAWTHORNE 386 Lafayette Avenue & 1111 Goffle Road Diane Ingrassia Branch Manager, Vice President & Regional Manager Grace Lobbregt Assistant Branch Manager & Assistant Vice President MONTVILLE 2 Changebridge Road Judi Rothwell Branch Manager & Assistant Secretary NORTH HALEDON 33 Sicomac Road Thomas A. Maselli Branch Manager & Assistant Vice President Linda Martin Branch Operations Manager PEQUANNOCK 249 Newark-Pompton Turnpike Louise Rohner Branch Manager & Assistant Vice President Kristine Rasile Assistant Branch Manager & Assistant Secretary RIDGEWOOD 190 Franklin Avenue Paul J. Pellegrine Branch Manager & Assistant Vice President Catherine Grinkin Assistant Branch Manager & Administrative Assistant WALDWICK 64 Franklin Turnpike Richard Densel Branch Manager & Assistant Vice President Michelle Albert Assistant Branch Manager WAYNE 400 Hamburg Turnpike Douglas Olsen Branch Manager, Vice President & Regional Manager Janet Garippa Assistant Branch Manager & Administrative Assistant WAYNE HILLS 87 Berdan Avenue John Lindemulder Branch Manager & Assistant Vice President George Kotevski Assistant Branch Manager & Administrative Assistant WAYNE VALLEY 311 Valley Road Alejandro Urquico Branch Manager & Administrative Assistant WESTWOOD 200 Kinderkamack Road Barbara Vincent Branch Manager & Assistant Secretary WYCKOFF 378 Franklin Avenue Thomas A. Maselli Branch Manager & Assistant Vice President Joan Van Houten Assistant Branch Manager & Administrative Assistant STEWARDSHIP FINANCIAL CORPORATION AND SUBSIDIARY 630 Godwin Avenue, Midland Park, NJ 07432 201-444-7100 877-844-BANK www.asbnow.com
